DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 reads as, “The bearing arrangement according to claim 1, wherein, the axial collar is arranged about a circumference of the drive shaft.” The Examiner suggests correction to: “The bearing arrangement according to claim 1, wherein[[,]] the axial collar is arranged about a circumference of the drive shaft.”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiesdal (US PGPUB 2017/0260970 A1).

Regarding claim 1, Stiesdal discloses a bearing arrangement for a wind turbine (abstract) comprising: a bearing housing (1); a drive shaft (2) arranged within the bearing housing in an axial direction along a longitudinal axis of the bearing housing (Fig. 4, [0087]); a downwind bearing (5); and an upwind bearing (4), wherein the downwind bearing and the upwind bearing are arranged between the bearing housing and the drive shaft (Fig. 4); wherein the downwind bearing and/or the upwind bearing is a radial bearing comprising multiple radial bearing pads (4, 5, 15, Fig. 4; shows clearly that there are multiple radial bearing pads arranged around the circumference of the bearing, see near 5 wherein the radial bearing is segmented into pads), and each one of the multiple radial bearing pads is attached to one of multiple radial bearing bodies of the radial bearing and the multiple radial bearing pads are arranged about the drive shaft (Fig. 4); wherein the downwind bearing and/or the upwind bearing is connected to an axial bearing of the bearing arrangement (5, 9, 6, 7, 15, Fig. 4), and at least one axial bearing pad  of the axial bearing pad of the axial bearing is attached to at least one of the multiple radial bearing bodies (Fig. 4).

Regarding claim 2, Stiesdal discloses all of claim 1 as above, wherein the at least one axial bearing pad is attached to the at least one of the of the multiple radial bearing bodies by means of an axial tiltable support structure [0054].

Regarding claim 3, Stiesdal discloses all of claim 2 as above, wherein the at least one of the multiple radial bearing bodies (15, 9) comprises a radial bearing body protrusion (Fig, 4, shown as the protrusions under the pad connecting to the collar and carrier arrangement connecting to the axial pads) extending in an axial direction along the longitudinal axis and to which the axial tiltable support structure of the at least one axial bearing pads (6, 7) is attached.

Regarding claim 4, Stiesdal discloses all of claim 1 as above, wherein the at least one of the axial bearing pad and at least one of the multiple radial bearing pads are fluidically connected to each other [0095].

Regarding claim 5, Stiesdal discloses all of claim 1 as above, wherein the at least one axial bearing pad and the multiple radial bearing pads are enclosed in a common lubricant flooded chamber [0095], whereby the lubricant flooded chamber is sealed against the drive shaft, an internal space of the bearing housing and an outside of the bearing housing (Fig. 4, [0095]).

Regarding claim 6, Stiesdal discloses all of claim 1 as above, wherein the axial bearing comprises an axial collar (9) arranged opposite of the at least one axial bearing pad (Fig. 4).

Regarding claim 7, Stiesdal discloses all of claim 6 as above, wherein the axial bearing comprises at least one slack bearing pad (6, 7) arranged opposite of a second contacting surface of the axial collar (9, Fig. 4), wherein the second contacting surface if arranged facing an opposite direction of a first contacting surface of the axial collar (Fig. 4), wherein the first contacting surface of the axial collar is arranged facing the at least one axial bearing pad (Fig. 4).

Regarding claim 8, Stiesdal discloses all of claim 7 as above, wherein the at least one slack bearing pad is attached to the bearing housing, in particular by means of a flange (Fig. 4).

Regarding claim 9, Stiesdal discloses all of claim 1 as above, wherein the axial collar is arranged about a circumference of the drive shaft (Fig. 4).

Regarding claim 11, Stiesdal discloses all of claim 1 as above, wherein the multiple radial bearing bodies are arranged adjacent to one another along a circumference of a cylindrical seat (Fig. 4).

Regarding claim 12, Stiesdal discloses all of claim 1 as above, wherein each one of the multiple radial bearing pads is attached to one of the multiple radial bearing bodies by means of a radial tiltable support structure [0054].

Regarding claim 13, Stiesdal discloses all of claim 1 as above, wherein the wind turbine further comprises a rotor operatively connected to drive the drive shaft and a generator operatively connected to be driven by the drive shaft [0003].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Nakagawa et al. (US PGPUB 2007/0127858 A1).

Regarding claim 10,
Stiesdal discloses all of claim 1 as above.
However, Stiesdal does not teach or suggest, wherein the axial collar is coated with a hardened material.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the axial collar of Stiesdal to have a the nitriding surface treatment of Nakagawa et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that a nitriding treatment would increase surface hardness and increase part life [0026].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2012/0121420 A1 discloses a method for performing heat processing of a ring shaped object e.g. bearing ring of rolling ring e.g. tapered roller bearing, has annular heating region that is heated by ring-shaped molding at more than predetermined temperature.
US PGPUB 2015/0125104 A1 discloses a bearing arrangement for fluid machinery application.
US Patent 9,115,696 B2 discloses a direct drive wind turbine and method for controlling an air gap.
US PGPUB 2014/0169952 A1 discloses a direct-drive wind turbine.
US PGPUB 2019/0390658 A1 discloses a wind turbine main rotor arrangement with integrated lubrication facility.
US PGPUB 2019/0085830 A1 discloses a wind turbine with a supported rotatable, fluid bearing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745